On Motion for Rehearing (
The defendant filed a request for modification of the memorandum decision of the Court, in which it is insisted that it is not permissible to refer to the specifications to supply the range in proportions of the “soft elastic boardy material” and the “hard inelastic copolymer” claimed to form the “hard boardy thermoplastic” defined in Claims 7 and 8. It seems to me to be clearly established by many authorities, including decisions of the Supreme Court, that the claims may and should be read in the light of the' specifications, and I can see no valid reason why this principle should apply any more to patent infringement litigation, where the validity of the. patent is in issue, and such proceedings, as are now before the Court. Of course, such a reading may not be used to enlarge the claims, but that is not the case here.. It is a reference to the specifications to determine how to make the “hard boardy thermoplastic,” which is the invention itself.
■ The motion foir rehearing is denied.